I concur. Within the limitations prescribed by statute there is imposed upon the Department of Agriculture the duty of intervening for the protection of the holders of warehouse receipts, or other evidences of delivery of grain for which payment has not been made. The bone of contention is the extent of those limitations. It seems as plain as day to me that the statutes, section 4 of Chapter 41, Laws of 1923, and section 6 of that chapter as amended by section 1 of Chapter 42, Laws of 1925, give the department the authority to do all things lawful and needful in the following particulars: To take possession of the stored grain in behalf of those holding warehouse receipts, or storage tickets, and to apply the grain exclusively to the redemption and satisfaction of the receipts, or tickets, and if the stored grain be not sufficient, to take the steps necessary to obtain satisfaction from the surety upon the bond.
It seems to me that to say the department is granted any further authority to establish a preferential right for the ticket holders is to legislate. To say that the department has the right to grab coal, hay, alfalfa seed, bone meal and the like, not paid for, to the exclusion of bona fide creditors upon the assumption that the phrase "to do all things lawful and needful" permits the department to do so, is going further than I can go. *Page 58 
I am unable to see that any trust relationship exists upon the facts pleaded. If it exists in this case it would exist in any case where the officer representing the department said to the warehouseman, "You are in a failing condition and I am taking possession of everything you possess to pay the ticket holders," followed by the oral consent, or even silent acquiescence, of the warehouseman.
If the legislature had intended to give the holders of warehouse receipts, or storage tickets, any further preferences than those expressed in the statute that body could, and doubtless would, have said so. It did not, and we may not.